DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0022776 A1) in view of Cano (US 2005/0280769 A1).
	Regarding claims 21, 33, and 35, Chen discloses an optical device comprising:
	an objective lens (21 [0011], Fig. 2, a lens which is closer to the objective being viewed) near a first end of the optical device (closer to the first end of the frame of the glasses);
	a photovoltaic element (23 [0011], Fig. 2 ) on a side of the objective lens, the photovoltaic element transparent to visible light and generates electricity based on the 
	Furthermore, Chen discloses that the glasses can be used to focus on distant objects (corrective glasses for a user [0011]).
	However, Chen does not disclose an ocular lens near a second end of the optical device or that the photovoltaic element lies between the objective lens and an ocular lens.
	Cano discloses a photovoltaic element (6) disposed between lenses (3a and 3b, curved transparent substrates used in glasses, see Fig. 2b, [0032] [0028]) which make up a lens assembly for glass (see Fig. 1a and Fig. 2) and that a transparent adhesive holds the substrates together, and such a lens assembly is present in ophthalmic lenses ([0028]).
	The curved transparent glass that is closer to the user’s eye is considered the ocular lens and is on the second end of the housing within the eye glass frame.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Chen by including an ocular lens on the opposing side of a photovoltaic cell to the objective lens and a transparent adhesive layer to hold the assembly together because as disclosed by Cano because such a lens assembly is commonly used in ophthalmic lens assemblies and furthermore Cano discloses that such an assembly can be used to house a photovoltaic element used to provide power in glasses.
Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0022776 A1) in view of Cano (US 2005/0280769 A1) as applied to claims 21, 33, and 35 above and in further view of Bulovic (US 2012/0186623 A1).
	Regarding claims 32 and 34, modified Chen discloses all of the claim limitations as set forth above.
	However, modified Chen does not disclose that the transparent photovoltaic cell that absorbs UV and NIR light is a photovoltaic cell comprising a layer of a donor material formed from ClAlPc or SnPc and an acceptor layer comprising a fullerene.
	Bulovic discloses an organic transparent photovoltaic cell that absorbs UV and NIR light that has a donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene ([0040], Fig. 1b and [0037]) and discloses that these devices can achieve both high efficiency and high visible transmission ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the transparent solar cell disclosed by modified Chen with the transparent solar cell discloses by Bulovic including the donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene because Bulovic discloses these devices can achieve both high efficiency and high visible transmission and these are features which Chen discloses are important (visible transmission).
Claims 21 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellin-Dibon (US 2020/0355927 A1) in view of Cano (US 2005/0280769 A1) in view of Chen (US 2015/0022776 A1) in view of Bulovic (US 2012/0186623 A1).
	Regarding claims 21 and 32-35, Marcellin-Dibon discloses an optical device comprising (See Figs. 1-7):

	a photovoltaic element that is semi-transparent (note that it is worn by a user and therefore is considered to be functionally transparent to visible light [0079]) and can power a device by means of batteries. 
	However, Marcellin-Dibon does not explicitly disclose that the lens layers include the photovoltaic element sandwiched between an objective lens and an ocular lens on different sides of the frame.
	Cano discloses that a semi-transparent photovoltaic element (6 [0037]) can be sandwiched between an objective lens (3b, see Fig. 2) and an ocular lens (3a)  (see Fig. 2b, [0032] [0028]) which make up a lens assembly for glasses (see Fig. 1a and Fig. 2) and that a transparent adhesive holds the substrates together, and such a lens assembly is present in ophthalmic lenses ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the assembly of Marcellin-Dibon by including transparent first objective lens and an ocular lens on opposing side of a photovoltaic cell and a transparent adhesive layer to hold the assembly together because as disclosed by Cano such a lens assembly is commonly used in ophthalmic lens assemblies and furthermore Cano discloses that such an assembly can be used to house a photovoltaic element used to provide power in glasses.
However, Marcellin-Dibon does not disclose that the photovoltaic element includes a photovoltaic cell which absorbs UV and NIR light and generates electricity from the absorbed light.

	It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the photovoltaic cell of modified Marcellin-Dibon with the transparent solar cell of modified Chen because Chen discloses that such a solar cell can be incorporated for the same purpose, in the lenses of wearable glasses and furthermore is used to for the same purpose to provide power to electronic incorporated within the glasses.
	However, modified Marcellin-Dibon does not disclose that the transparent photovoltaic cell that absorbs UV and NIR light is a photovoltaic cell comprising a layer of a donor material formed from ClAlPc or SnPc and an acceptor layer comprising a fullerene.
	Bulovic discloses an organic transparent photovoltaic cell that absorbs UV and NIR light that has a donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene ([0040], Fig. 1b and [0037]) and discloses that these devices can achieve both high efficiency and high visible transmission ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the transparent solar cell disclosed by modified Marcellin-Dibon with the transparent solar cell discloses by Bulovic including the donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene because Bulovic discloses these devices can achieve both high efficiency and high visible transmission and these are features which Marcellin-Dibon discloses are important (visible light transmission).
Regarding claim 31, modified Marcellin-Dibon discloses all of the claim limitations as set forth above.
In addition, Marcellin-Dibon discloses that the light emission device is powered by a power supply (battery) and the power supply is provided by the photovoltaic element ([0079]) and a flexible cable connects the light emitting module to the power supply ([0078]).
It would have been obvious to one of ordinary skill in the art at the time of the filing to connect the photovoltaic cell to a battery and another to connect the battery to the light emission device because Marcellin-Dibon discloses that such electrical connections are possible and further would provide for power when no light is available.
Claims 21-31, 33, and, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerfield (US 2019/0219813 A1) in view of  Davidson (US 2015/0247712 A1) in view of Chen (US 2015/0022776 A1). 
	Regarding claims 36, 38, 39, and 40, Summerfield discloses an optical device apparatus comprising (see Figs. 1-9, can be used as a rifle scope [0026]) comprising:
	a scope (see Fig. 2, [0038]) comprising:
	an objective lens assembly (24, see Fig. 2, Abstract, [0029]) near a first end of the scope (See Fig. 2);
	 an ocular lens assembly (26, see Fig. 2, Abstract [0029]) near a second end of the scope opposite the first end;
	a focal lens assembly (lenses contained within 28, erector and collector elements [0028][0029]), the focal lens assembly comprising an optical element with aim assist marking (reticle piece [0058], piece 20), and 

Davidson discloses that an LED in a scope can be powered by a photovoltaic element ([0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scope of modified Summerfield so that the LED is powered by a photovoltaic element as disclosed by Davidson because Davidson discloses that a light emitting diode within a scope can be powered by a photovoltaic element.
However, modified Summerfield does not disclose that the photovoltaic element is transparent to visible light and generates electricity from absorbed UV and IR light or that it is placed on a surface of a one of the lens assemblies such that it is in the optical path between the objective lens and the ocular lens.
Chen discloses a transparent solar cell incorporated onto lenses which is capable of absorbing and converting UV and IR light (see Figs. 1-4 [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the photovoltaic cell of modified Summerfield with the transparent solar cell of modified Chen and incorporate the solar cell on the outer surface of any of the lenses within any of the assemblies such that it is in the optical path between the objective lens and the ocular lens because Chen discloses that such a solar cell can be incorporated in an optical device for the same purpose to power an electronic device.
Regarding claim 37, modified Summerfield discloses all of the claim limitations as set forth above.

Furthermore, Chen discloses that within the apparatus there can be a rechargeable battery that can be used to power the electric device wherein the battery is charged by the photovoltaic ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include replace the battery with a rechargeable battery which stores charge from the photovoltaic device of modified Summerfield as disclosed by Chen because this is would allow for the scope to be operational at night.
Regarding claims 21-27, 29, 31, 33, and 35, Summerfield discloses an optical device apparatus comprising (see Figs. 1-9) comprising:
	a scope (see Fig. 2, [0038]) comprising:
	an objective lens assembly (24, see Fig. 2, Abstract, [0029]) near a first end of the scope (See Fig. 2);
	 an ocular lens assembly (26, see Fig. 2, Abstract [0029]) near a second end of the scope opposite the first end;
	a focal lens assembly (lenses contained within 28, erector and collector elements [0028][0029]), the focal lens assembly comprising an optical element with aim assist marking (reticle piece [0058], piece 20), and 
	a light emission device (52a [0037]).
Davidson discloses that an LED in a scope can be powered by a photovoltaic element ([0040]).

However, modified Summerfield does not disclose that the photovoltaic element is transparent to visible light and generates electricity from absorbed UV and NIR light or that it is placed on a surface of a one of the lens assemblies such that it is in the optical path between the objective lens and the ocular lens.
Chen discloses a transparent solar cell incorporated onto lenses which is capable of absorbing and converting UV and IR light (see Figs. 1-4 [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the photovoltaic cell of modified Summerfield with the transparent solar cell of modified Chen and incorporate the solar cell on the outer surface of any of the lenses within any of the assemblies such that it is in the optical path between the objective lens and the ocular lens because Chen discloses that such a solar cell can be incorporated in an optical device for the same purpose to power an electronic device.
Furthermore, Chen discloses that within the apparatus there can be a rechargeable battery that can be used to power the electric device wherein the battery is charged by the photovoltaic ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a rechargeable battery which stores charge from the photovoltaic device of Summerfield as disclosed by Chen because this is would allow for the scope to be operational at night.
Regarding claim 28, modified Summerfield discloses all of the claim limitations as set forth above.
In addition, Summerfield discloses that the focal lens assembly comprises a first optical element (collector element) and a second optical element (erector element) [0029]. As evidenced by Hamilton (US 2019/0195598 A1) collector and erector elements include lenses (see Fig. 3, 22 and 25).
As noted above in the modification of claim 21 of Summerfield with Chen, a photovoltaic can be on the surface of any lenses with the scope which would include a surface of the first or second optical element such that the photovoltaic is between the first and second element.
Regarding claim 30, modified Summerfield discloses all of the claim limitations as set forth above.
In addition, Summerfield discloses that a reticle is present (see Fig. 8) and can be etched onto a glass plate (lens) ([0058]).
Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerfield (US 2019/0219813 A1) in view of  Davidson (US 2015/0247712 A1) in view of Chen (US 2015/0022776 A1) as applied to claims 21-31, 33, and, 35-40 above and in further view of  Bulovic (US 2012/0186623 A1).
Regarding claims 32 and 34, modified Summerfield discloses all of the claim limitations as set forth above.
	However, modified Summerfield does not disclose that the transparent photovoltaic cell that absorbs UV and NIR light is a photovoltaic cell comprising a layer 
	Bulovic discloses an organic transparent photovoltaic cell that absorbs UV and NIR light that has a donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene ([0040], Fig. 1b and [0037]) and discloses that these devices can achieve both high efficiency and high visible transmission ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the transparent solar cell disclosed by modified Summerfield with the transparent solar cell discloses by Bulovic including the donor layer formed of ClAlPc or SnPc and an acceptor layer comprising a fullerene because Bulovic discloses these devices can achieve both high efficiency and high visible transmission and these are features which Summerfield discloses are important (visible light transmission).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because a new rejection with the regards to the prior art of record was required due to Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726